DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 05/24/22, with respect to the rejection of claims 1-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Applicant has amended the claims to address the issues set forth in Paragraphs 5-17 of the Non-Final Rejection mailed 01/24/22 and then argued this is sufficient to overcome the rejection.  See amended claims and pages 7-8 of Remarks.  The Examiner agrees, therefore the rejection has been withdrawn.  

Applicant’s arguments, filed 05/24/22, with respect to the rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Larsen et al. (6,021,824) have been fully considered and are persuasive. Applicant has amended the claims to recite the limitation of “each inlet being closed by a penetrable seal and each outlet being closed by a filter allowing passage of a gas but blocking liquid passage” and then argued this feature is not taught by the prior art Larsen. See amended claims 1 and 13 and pages 8-10 of Remarks.  The Examiner agrees, therefore the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Foshee et al. (US 2012/0089088) in view of Haber et al. (US 5,329,976). Foshee teaches a multi-container transfer and delivery device. The embodiments of the Foshee device most relevant to the instant claims are shown in Figures 12A-15B, especially Figures 12A-14B, and Paragraphs 0063-0100, especially Paragraphs 0096-0098. 
Regarding claims 1, 8, 11-15, and 18 – Foshee teaches a liquid handling system (device 400) comprised of a cartridge (upper housing 401) having a plurality of compartments (first container 111 and second container 112) with each of the plurality of compartments (111, 112) having an inlet cover by a seal (septum 111a, 112a) and a transfer device (lower housing 404) having a plurality of penetrating elements (spikes 416a, 420b) for penetrating the seals (112a, 120b) of the containers (111, 112) and  fluidly connecting the containers to a reservoir coupled to the transfer device. The transfer device (lower housing 404) and cartridge (upper housing 401) include keying portions (locking features 435a, 435b and catch features 436) that define a relative position such that when the cartridge (401) and transfer device (404) are mated, the penetrating elements (416a, 420b) penetrate the seals (112a, 120b) of the containers (111, 112) to fluidly connect the containers to a reservoir (syringe 402) coupled to the transfer device.  See Figures 13A-14B and Paragraphs 0095-0100 of Foshee. Foshee teaches a compartment having an inlet closed by a penetrable seal but does not teach a compartment having an outlet being closed by a filter allowing passage of a gas but blocking liquid passage. 
Haber teaches a device for transferring fluids between containers. The embodiment of the device most relevant to the instant claims is shown in Figures 16-18 and described in columns 8-10. The Haber apparatus (2a) includes a transfer device (body 16a) having a plurality of penetrating elements (spikes 54a) for penetrating a plurality of containers (230, 232, 234)  to be fluidly connected and mixed before being moved to a syringe (8).  Each of the plurality of containers includes a gas spike assembly (246) having an outlet being closed by a filter (cotton in the spike interior 252).  The gas spike assembly allows for air flow into the interior each container (230, 232, 234) and better controlled fluid flow between the compartments and the syringe reservoir due to the added air flow into the container(s). The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the gas spike assembly from Haber with the device of Foshee.  One of ordinary skill in the art at the time would add the gas spike assembly to Foshee in order to allow for airflow into the containers when transferring fluids as taught by Haber. 
Regarding claim 3 – Figures 16-18 of Haber shows the outlet (air port 254) of each compartment (230, 232, 234) being in the side of the gas spike assembly (246) compartment and offset from the top wall of each assembly.
Regarding claims 4 and 16 – Foshee teaches compartments (111, 112) having fluids and drug media in Paragraphs 0091. Haber teaches their compartments (230, 232, 234) contain diluent (231) and pharmaceutical components (233, 235) in column 10, lines 12-26. 
Regarding claim 6 – Haber shows compartments (230, 232, 234) of identical volume in Figures 16-18.
Regarding claim 7 – Foshee discloses a luer connection (434) on the transfer device (lower housing 404) that mates with the syringe barrel (402) in Figure 13B and Paragraph 0096-0097. The Examiner considers these mating features to meet the limitation of “second keying portions” as recited in the claim. 
Regarding claim 9 – Foshee teaches a vent (417b) in fluid communication with the luer connection (438) and penetrating elements (spikes 416a, 420b) in Figure 13B and Paragraph 0096. 
Regarding claim 10 – Foshee shows penetrating elements (spikes 416a, 420b) that are recessed into the housing (404) of the transfer device in Figure 13B. 
Regarding claim 17 – The Examiner submits moving the syringe as taught by both references to draw material into the syringe to meet the limitation of a suction step as recited in the claim.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Haber et al. (US 5,329,976) in view of Foshee et al. (US 2012/0089088), and further in view of Olivier et al. (US 2017/0021355). Haber and Foshee, as described above in Paragraphs 8-17, teaches every element of claim 5 except for the bubble rupturing surface. Olivier teaches a device for transferring fluids. The device is best shown in Figures 1 and 3 and described in Paragraphs 0035-0049. As shown in the Figures, the transfer device includes two puncturing needles (inlet 4 and outlet 5) connected by a transfer channel (space 6). During use the puncturing needles are connected to containers (1 and 2) to allow fluid flow between the containers via the transfer channel (space 6). The transfer channel (space 6) further includes a corrugated surface for puncturing bubbles during fluid transfer. See Paragraph 0044. The Examiner submits it would have been obvious to one of ordinary skill in the art to combine the corrugated surface from Olivier with the combined device of Haber and Foshee. One of ordinary skill in the art would add the corrugated surface to Haber and Foshee in order to prevent bubbles during transfer as taught by Olivier.

Claims 2, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Haber et al. (US 5,329,976) in view of Foshee et al. (US 2012/0089088), and further in view of Horn (US 3,494,351).  Haber and Foshee, as combined in Paragraphs 8-17 above, teach every element of claims 2, 19 and 21 except for the common manifold connected to the outlets of the compartments.  Horn teaches a manifold unit for adding fluids to multiple containers. The device is comprised of a unit (25) having a plurality of openings (aperture 26) leading to a common channel (passageway 28) and exit (connector 27).  During use, each opening is attached to a container to allow for transport of fluids through one line to and from multiple containers.  See Figure 4 and columns 3-4 of Horn.  The Examiner submits it would have been obvious to one of ordinary skill in the art to combine the manifold from Horn with the combined device of Haber and Foshee.  The combined device of Haber and Foshee teaches a plurality of compartments having individual outlets. One of ordinary skill in the art would combine the outlets into a manifold in order to add or remove the fluids to each compartment from one line as taught by Horn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        August 26, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798